DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Phang et al. (U.S. Patent Application Publication 2014/0337749) in view of Schein et al. (U.S. Patent No. 6,151,059).
	Referring to claim 1, Phang discloses a display apparatus comprising a receiver (see Figures 1-2) receive data of one or more content items from a server (see Paragraph 0165).
	Phang also discloses a display comprising a screen on which an image is displayable (see Figure 4A).
	Phang also discloses selecting a predetermined number of first content items for displaying on the screen among one or more content items, data of the first content items having been received at a first timing (see Figures 4A-4B and Paragraph 0181-0184 for the user selecting either On TV or Movies & TV Shows options which result in display of Figure 5A, wherein the data displayed in Figure 5A is received at a first timing on the display device upon selection by a user at a first time, for example the user selects the On TV option at 3:00pm) and each of the first content items having a property value of a property (see Figure 5A and Paragraphs 0186-0189 for the items in Figure 5A being displayed according to various properties).
	Phang also discloses control the display to display the first content items to be arranged at positions (see Figure 5A for displaying the content items at positions), a position of each of the first content items being determined according to when the note that the position of the content items is determined based on the time the receiver receives the data based on the user’s selection of one of the options in Figure 4A for example if the user selects the On TV option, the position of the items is based on when the user selects the On TV option as opposed to the time the user selects the Movies & TV Shows option) along a first direction on the screen and according to the property value of each of the first content items along a second direction on the screen, the second direction being different from the first direction (see Paragraph 0187 for displaying content items in two different directions).
	Phang also discloses selecting a predetermined number of second content items, at a second timing after the first timing, among one or more content items, data of the second content items having been received at the second timing (see Figures 4A-4B and Paragraph 0181-0184 for the user selecting either On TV or Movies & TV Shows options which result in display of Figure 5A, wherein the data displayed in Figure 5A is received at a second timing on the display device upon selection by a user at a second time, for example the user selects the Movies & TV Shows option at 4:00pm).
	Phang also discloses updating the displayed first content items by controlling the display to display the second content items to be arranged at positions (see above for changing the previously selected On TV option to the Movies & TV Shows option, which results displaying second content items at different positions), wherein a position of each of the second content items is determined according to when the data of each of the second content items is received by the receiver (note that the position of the content items is determined based on the time the receiver receives the data based on the user’s selection of one of the options in Figure 4A for example if the user selects the Movies & TV Shows option, the position of the items is based on when the user selects the Movies & TV Shows option as opposed to the time the user selects the On TV option) along the first direction on the screen and according to the property value of each of the second content items along the second direction on the screen (see Paragraph 0187 for displaying content items in two different directions).
	Phang fails to teach receiving data periodically of one or more content items from a server as time passes.
Schein discloses receiving data periodically of one or more content items from a server as time passes (see Column 10, Lines 15-47).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical user interface, as taught by Phang, using the content item data transmission functionality, as taught by Schein, for the purpose of providing easy access to a wide range of functionality through the combination of a limited number of user interactions (see Column 1, Lines 56-58 of Schein).
		
	Referring to claim 2, Phang also discloses that the processor is configured to identify property values respectively corresponding to properties on a plurality of axes, and arrange the plurality of content items at positions on the screen based on the see Paragraphs 0080 and 0187-0188 for the Cubic GUI items being positioned along an X, Y and Z axis, wherein each item represents content that can be viewed by a user and Figure 12 and Paragraph 0227 for arranging the channels in the program guide according to the selected GUI cube).

	Referring to claim 3, Phang also discloses that the processor is configured to adjust a display state of a respective content item, based on a property value about another property other than the property value (see Paragraph 0190 for adjusting the display state of the content items in the GUI using a behavior patter of a current user of the system that has logged in and further Figure 12C and Paragraph 0227 for adjusting the program guide based on different GUI cube selected or a different/second time when a different GUI cube has been selected).

	Referring to claim 4, Phang discloses wherein the display state of the respective content item comprises at least one of emphasis, highlight, color, transparency, size, or chroma of a respective content item (see Paragraph 0082).

	Referring to claim 5, Phang also discloses that the processor is configured to adjust a display state of an area of the respective content item that is adjacent to an edge of the screen based on a truncated part of the content item over the edge of the screen (see Paragraph 0082 and Figure 12C and Paragraph 0227 for the user having the option of selecting the CGV Channel GUI cube 1267, which would adjust the display state of the program guide to include the content items available for that channel).

	Referring to claim 6, Phang also discloses that the processor is configured to increase transparency of the area of the content item adjacent to the edge as getting closer to the edge (see Paragraph 0082 for increasing the transparency/translucency of the GUI items the closer to the left wall they are positioned).

	Referring to claim 8, Phang also discloses a microphone configured to receive a user utterance, wherein the processor is configured to recognize one or more words from the utterance received through the microphone, and automatically execute one content item including the recognized one or more words among the plurality of content items (see Paragraphs 0109-0110 and 0172-0173).

	Referring to claim 9, Phang also discloses that the processor is configured to compare and identify the plurality of words included in the utterance with the plurality of content items in the sequence until the one content item is identified among the plurality of content items (see Paragraphs 0109-0110 and 0172-0173).

see Column 10, Lines 15-47).

Referring to claim 11, Schein discloses that a processor is configured to adjust at least one of a width or length of a respective content item displayed on the screen based on a number of content items received per unit time (see Figure 7 for the program listings being adjusted based on length according to the number of content items being broadcasted between the times of 7:00pm and 8:00pm).
	
Referring to claims 12-15, see the rejection of claims 1-3 and 5, respectively.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Phang et al. (U.S. Patent Application Publication 2014/0337749) in view of Schein et al. (U.S. Patent No. 6,151,059) in further view of Thompson et al. (U.S. Patent No. 9,980,007).
	Referring to claim 7, Phang and Schein disclose all of the limitations of claim 1, but fail to disclose that the processor is configured to store the plurality of content items given with serial numbers in a cache, and rotate and display the plurality of content items on the screen in order of the serial number every predetermined period of time.
	Thompson discloses that the processor is configured to store the plurality of content items given with serial numbers in a cache, and rotate and display the plurality see Figure 5 and Column 8, Lines 11-22 for storing the information received from the server and step 445 in Figure 4, Column 7, Lines 29-33 and Column 3, Line 66 through Column 4, Line 14 and Column 4, Lines 53-61 for receiving a favorite channel list, which contain channel/serial numbers for each content item in the programming guide (Figure 3A), which are stored in the client for display to the viewer, wherein the user can use option 330 in Figure 3A to rotate the listings to favorite set of program listings (Column 6, Lines 1-16), wherein the favorite program lists correspond to a period of time from 8:30am to 11:00am).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical user interface, as taught by Phang and Schein, using the favorite programming list functionality, as taught by Thompson, for the purpose of providing generation and dynamic updating of a personalized programming guide (see Column 2, Lines 43-45 of Thompson).






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421

January 12, 2022